  Case 2:19-cv-00397-TC Document 45 Filed 09/29/20 PageID.205 Page 1 of 4




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                      CENTRAL DIVISION



 TRAVIS CRACRAFT,


                        Plaintiff,                            ORDER AND
                                                        MEMORANDUM DECISION
                                                     DENYING MOTION FOR SANCTIONS
                                                          UNDER 28 U.S.C. § 1927
 vs.

                                                               Case No. 2:19-cv-397

 UTAH VALLEY UNIVERSITY, and JARED
 LESSER d/b/a JL HOME DESIGN,

                        Defendants.




       Pro se plaintiff Travis Cracraft has filed a motion asking the court to sanction the

attorneys for Defendant Utah Valley University (UVU) under 28 U.S.C. § 1927. For the reasons

set forth below, the court DENIES his Motion.

       Mr. Cracraft asserts that “UVU filed documents which contained frivolous arguments in

order to unduly burden [him] as a Pro Se plaintiff.” (Mot. for Sanctions Under 28 U.S.C. § 1927

at 1, ECF No. 36.) He refers to the actions as “vexatiousness.” (Id. at 1.)

       The statutory provision on which he relies is titled “Counsel’s Liability for Excessive

Costs.” It allows the court to sanction attorneys in specific and narrow circumstances:

       Any attorney or other person admitted to conduct cases in any court of the United
       States or any Territory thereof who so multiplies the proceedings in any case
       unreasonably and vexatiously may be required by the court to satisfy personally




                                                 1
   Case 2:19-cv-00397-TC Document 45 Filed 09/29/20 PageID.206 Page 2 of 4




       the excess costs, expenses, and attorneys' fees reasonably incurred because of
       such conduct.

28 U.S.C. § 1927.

       Mr. Cracraft complains about the content of certain briefs the UVU attorneys filed on

behalf of their client. Specifically, he focuses on UVU’s Reply in support of its motion to

dismiss and on its memorandum opposing his motion to amend the complaint. (Mot. at 1, 3.)

       Concerning UVU’s Reply Memorandum, he appears to argue that the attorneys

misconstrued and misrepresented his argument about application of the injury-discovery rule to

the RICO statute of limitations. He also asserts that UVU “omitted critical details” in its

argument for dismissal, consequently limiting his response time and preventing him from doing

“better … legal research” and “better” arguing his case “in response.” (Id. at 2.) Additionally,

he maintains that if he had more time, he “would have been able to better amend the Complaint

including allegations other than fraud[,] [s]uch as claiming that UVU, as agents of the State of

Utah, violated the 14th Amendment to the Constitution by depriving me of my property without

due process.” (Id.)

       He also complains about UVU’s brief opposing his motion to amend. Taking exception

to UVU’s argument that his motion should be denied because he knew of facts at the time he

drafted his complaint but failed to include them, he says this argument is “frivolous because it

was they who complained that the Complaint was ‘legally incognizable.’” (Mot. at 3.)

       And finally, Mr. Cracraft makes a more general argument. According to him, the alleged

“vexatiousness has cost [him] significant amounts of time and expense, and … [a]s a result, [he]

will likely be forced to file an appeal, which will increase both cost to [him] and increase the

burden on the judicial system.” (Mot. at 3.)




                                                 2
   Case 2:19-cv-00397-TC Document 45 Filed 09/29/20 PageID.207 Page 3 of 4




         The court should only impose sanctions under § 1927 “in instances evidencing a serious

and standard disregard for the orderly process of justice.” White v. Am. Airlines, Inc., 915 F.2d

1414, 1427 (10th Cir. 1990) (citations and quotation marks omitted). The attorney’s conduct

should be “conduct that, viewed objectively, manifests either intentional or reckless disregard for

the attorney’s duties to the court.” Braley v. Campbell, 832 F.2d 1504, 1512 (10th Cir. 1987) (en

banc).

         The content of UVU’s briefs simply does not rise to the level of sanctionable conduct

contemplated by § 1927. To begin, the court finds that nothing the UVU attorneys did or said

unreasonably limited or prevented Mr. Cracraft’s opportunity to file a due process claim against

UVU. In addition, the UVU attorneys’ written advocacy was just that: colorable arguments

made on behalf of their client. And if Mr. Cracraft believes UVU’s arguments were erroneous

and that an appeal is necessary to vindicate his rights, that is the usual track of a contested issue.

His anticipated need to appeal is neither a “harm” to him nor a harm to the system that would

warrant the sanctions he seeks.

         The court does “not take sanction decisions lightly.” Lewis v. Circuit City Stores, Inc.,

500 F.3d 1140, 1153 (10th Cir. 2007). The standard for imposing sanctions is high.

         This is an “extreme standard,” and fees should be awarded “only in instances
         evidencing a serious and standard disregard for the orderly process of justice.”
         AeroTech, Inc. v. Estes, 110 F.3d 1523, 1528 (10th Cir.1997) (internal quotation
         marks omitted). Thus, courts must “strictly construe[ ]” the statute to guard
         against “dampen[ing] the legitimate zeal of an attorney in representing his client.”
         Braley v. Campbell, 832 F.2d 1504, 1512 (10th Cir.1987) (en banc).

Baca v. Berry, 806 F.3d 1262, 1268 (10th Cir. 2015).

         In Lewis, the Tenth Circuit described instances of sanctioned conduct, and in all of those

situations, the attorneys’ actions far surpassed anything Mr. Cracraft accuses the UVU attorneys

of doing or arguing. In that case, the Tenth Circuit, after reviewing the examples of past sanction


                                                   3
  Case 2:19-cv-00397-TC Document 45 Filed 09/29/20 PageID.208 Page 4 of 4




awards, declined to sanction under 28 U.S.C. § 1927. It found that even if the attorney’s

arguments in that case were meritless, they were not frivolous, and the attorney’s “conduct and

briefing were [not] so beyond the pale of acceptable advocacy as to warrant sanctions against

him personally.” Lewis, 500 F.3d at 1153 (emphasis added).

       Here, Mr. Cracraft has not shown that UVU’s attorneys acted beyond the pale of

acceptable advocacy. Without evidence of unreasonably- or vexatiously-multiplied proceedings,

the court will not impose the sanctions he requests.

                                             ORDER

       For the reasons set forth above, pro se plaintiff Travis Cracraft’s Motion for Sanctions

Under 28 U.S.C. § 1927 (ECF No. 36) is DENIED.

       DATED this 28th day of September, 2020.

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Court Judge




                                                 4
